              Case 5:18-cv-04844-BLF Document 90 Filed 04/22/21 Page 1 of 9



 1   BERNSTEIN LITOWITZ BERGER
       & GROSSMANN LLP
 2   MARK LEBOVITCH (admitted pro hac vice)
 3   (markl@blbglaw.com)
     JOHN RIZIO-HAMILTON (admitted pro hac vice)
 4   (johnr@blbglaw.com)
     ABE ALEXANDER (admitted pro hac vice)
 5   (abe.alexander@blbglaw.com)
     1251 Avenue of the Americas
 6   New York, NY 10020
 7   Tel: (212) 554-1400
     Fax: (212) 554-1444
 8           -and-
     JONATHAN D. USLANER (Bar No. 256898)
 9   (jonathanu@blbglaw.com)
     2121 Avenue of the Stars, Suite 2575
10   Los Angeles, CA 90067
11   Tel: (858) 793-0070
     Fax: (858) 793-0323
12
     Counsel for Lead Plaintiff Union Asset
13   Management Holding AG and Lead Counsel
     for the Class
14

15

16                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
17

18
     In re Oracle Corporation Securities      CLASS ACTION
19   Litigation
                                              Case No. 18-cv-04844-BLF
20
                                              JOINT CASE MANAGEMENT
21                                            STATEMENT
22
                                               Date: April 29, 2021
23                                             Time: 11:00 a.m. (by Zoom)
                                               Judge: Hon. Beth Labson Freeman
24

25

26
27

28
      JOINT CASE MANAGEMENT STATEMENT
      Case No. 18-cv-04844-BLF
                Case 5:18-cv-04844-BLF Document 90 Filed 04/22/21 Page 2 of 9



 1            The parties submit this Joint Case Management Statement pursuant to the Standing Order
 2   for All Judges of the Northern District of California dated January 17, 2017; Civil Local Rule
 3   16-9; and Rules 16 and 26(f) of the Federal Rules of Civil Procedure.
 4            Counsel for the parties conferred telephonically on April 16, 2021 for a Rule 26(f)
 5   conference and have had subsequent communications on the topics set forth below.
 6   1.       Jurisdiction & Service
 7            Union Asset Management Holding AG (“Lead Plaintiff”) asserts claims arising under
 8   §§10(b) and 20(a) of the Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§78j(b) and
 9   78t(a), and the rules and regulations promulgated thereunder. This Court has jurisdiction over
10   the subject matter of this action pursuant to Section 27 of the Exchange Act, 15 U.S.C. §78aa. In
11   addition, because this is a civil action arising under the laws of the United States, this Court has
12   jurisdiction pursuant to 28 U.S.C. §§1331 and 1337.
13            Defendants have accepted service of the Amended Consolidated Class Action Complaint
14   for Violations of the Federal Securities Laws (“Complaint”).1
15   2.       Facts
16            Lead Plaintiff has asserted securities claims for damages under the Exchange Act on
17   behalf of itself and all other persons or entities who purchased or otherwise acquired securities of
18   Oracle Corporation (“Oracle” or the “Company”) during the period from March 15, 2017 to June
19   19, 2018. The Complaint alleges, among other things, that Oracle and certain of its top officers
20   made misleading statements about the drivers of its Cloud growth and Cloud deceleration
21   without disclosing material information about the affect of Oracle’s sales practices on the Cloud
22   growth and subsequent deceleration of that growth.
23            Defendants deny Lead Plaintiff’s material factual allegations and also deny that
24   Defendants violated the federal securities laws.
25

26
27   1   Capitalized terms herein have the same meanings as in the Complaint (ECF No. 68).
28
         JOINT CASE MANAGEMENT STATEMENT
         Case No. 18-cv-04844-BLF
               Case 5:18-cv-04844-BLF Document 90 Filed 04/22/21 Page 3 of 9




 1   3.      Legal Issues

 2           The principal issues include whether this case should be certified as a class action and

 3   whether Defendants violated §§10(b) and20(a) of the Exchange Act and Rule 10b-5, which Lead

 4   Plaintiff asserts raise issues of fact. Defendants disagree.

 5   4.      Motions

 6           On October 9, 2018, Union Asset Management Holding AG filed a motion for

 7   appointment as lead plaintiff. On December 21, 2018, the Court granted the motion, appointed it

 8   Lead Plaintiff, and approved Bernstein Litowitz Berger & Grossmann LLP as Lead Counsel.

 9           On March 8, 2019, Lead Plaintiff filed its first complaint, the Consolidated Class Action

10   Complaint for Violations of the Federal Securities Laws. On December 17, 2019, following

11   briefing and oral argument, the Court granted Defendants’ motion to dismiss, but granted Lead

12   Plaintiff leave to amend.

13           On February 17, 2020, Lead Plaintiff filed the Amended Consolidated Class Action

14   Complaint for Violations of the Federal Securities Laws. On March 22, 2021, following briefing

15   and oral argument, the Court denied in part, and granted in part, Defendants’ motion to dismiss.

16           Lead Plaintiff will move, pursuant to Fed. R. Civ. P. 23(a) and 23(b)(3), to certify a class

17   of investors in the securities of Oracle Corporation. Defendants presently expect to oppose class

18   certification.

19           Defendants anticipate moving for summary judgment. Defendants may seek leave of

20   Court to file an early summary judgment motion. Given that discovery is just getting underway,

21   it is premature for Defendants to make that request or set a schedule for doing so.

22   5.      Amendment of Pleadings

23           The parties do not anticipate the addition of any new parties or claims at this time but

24   reserve their respective rights.

25

26
27

28
      JOINT CASE MANAGEMENT STATEMENT                                                               2
      Case No. 18-cv-04844-BLF
                 Case 5:18-cv-04844-BLF Document 90 Filed 04/22/21 Page 4 of 9




 1   6.     Evidence Preservation

 2          The parties have reviewed the Guidelines Relating to the Discovery of Electronically

 3   Stored Information and have met and conferred regarding reasonable and proportionate steps

 4   taken to preserve evidence relevant to the issues reasonably evident in this action.

 5   7.     Disclosures

 6          The parties will exchange their initial disclosures on May 21, 2021.

 7   8.     Discovery

 8          a.      Discovery Taken to Date

 9          This action is governed by the Private Securities Litigation Reform Act (the “Reform

10   Act”), pursuant to which all discovery was stayed during the pendency of the motion to dismiss

11   and lifted on March 22, 2021, with the Court’s order.

12          b.      Scope of Discovery

13          The parties believe that discovery is required for issues related to liability, damages, class

14   certification, and the contentions and affirmative defenses in Defendants’ answer.

15          c.      Proposed Limits or Modifications to Discovery Rules

16          Lead Plaintiff believes that this case will warrant an increase from the presumptive limits

17   on the number of depositions set forth in Fed. R. Civ. P. 30.            Defendants state that the

18   presumptive limits on discovery set forth in the Federal Rules of Civil Procedure should apply to

19   this case unless otherwise agreed by the parties or ordered by the Court.              As discovery

20   progresses, the Parties will meet and confer with respect to the number or hours of depositions

21   each side will require and, if necessary, will seek the Court’s assistance in resolving any dispute.

22          d.      E-discovery

23          The parties are in the process of negotiating, and will present to the Court, a stipulated

24   protocol for the production of electronically stored information that will govern document

25   production and discovery in this case. If necessary, the parties will seek the Court's assistance in

26   resolving any dispute.
27

28
      JOINT CASE MANAGEMENT STATEMENT                                                                3
      Case No. 18-cv-04844-BLF
                    Case 5:18-cv-04844-BLF Document 90 Filed 04/22/21 Page 5 of 9




 1             e.      Discovery Plan

 2             The Northern District of California’s Guidelines for the Discovery of Electronically

 3   Stored Information, Guideline 2.02(d) instruct the parties to adopt procedures “so that discovery

 4   occurs first from sources most likely to have relevant and discoverable information and is

 5   postponed or avoided from [other] sources.”            The parties agree that documents should be

 6   produced on a rolling basis. After the parties respond to document requests, the parties will

 7   discuss appropriate prioritization of custodians and/or document categories. They will also

 8   discuss the timing of production of privilege logs.

 9             f.      Discovery Disputes

10             The parties have no discovery disputes at this time.

11   9.        Class Actions

12             Lead Plaintiff will move, pursuant to Fed. R. Civ. P. 23(a) and 23(b)(3), to certify a class

13   of investors in the securities of Oracle.

14             Defendants currently anticipate that they will oppose Lead Plaintiff’s motion to certify

15   the class. The parties submit the following schedule in connection with Lead Plaintiff’s motion

16   for class certification:

17        Event                                                        Date
          Lead Plaintiff’s Motion for Class Certification              October 8, 2021
18        Defendants’ Opposition to Class Certification                December 9, 2021
19        Lead Plaintiff’s Reply re: Class Certification               February 9, 2022

20             The parties agree to this proposed schedule assuming that they will timely receive

21   responsive discovery relating to class certification.        The parties reserve the right to seek

22   modification of this schedule in the event that relevant discovery cannot be obtained sufficiently

23   in advance of the class certification deadlines.

24   10.       Related Cases

25             The Court, by an order dated April 25, 2019, related this action with Chugh v. Oracle

26   Corporation, Case No. 19-cv-00764-BLF, a stockholder derivative action purportedly brought

27   on behalf of Oracle against certain of Oracle’s current and former officers and directors for

28
      JOINT CASE MANAGEMENT STATEMENT                                                                 4
      Case No. 18-cv-04844-BLF
               Case 5:18-cv-04844-BLF Document 90 Filed 04/22/21 Page 6 of 9




 1   alleged breaches of fiduciary duty and violations of the Exchange Act in connection with

 2   allegedly misleading statements that are substantially identical to those at issue in this litigation.

 3   The parties are not aware of any other cases that are “related” within the meaning of Civil Local

 4   Rule 3-12(a).

 5   11.    Relief

 6          Through this action, Lead Plaintiff seeks (i) all damages and other remedies available

 7   under the Exchange Act in favor of Lead Plaintiff and all members of the Class against

 8   Defendants in an amount to be proven at trial, including interest thereon; (ii) their reasonable

 9   costs and expenses incurred in this action, including attorneys’ fees and expert fees; and (iii)

10   such other relief as the Court may deem just and proper.

11          Defendants dispute Lead Plaintiff’s claims and expect to seek their reasonable costs and

12   expenses incurred in this action, including attorneys’ fees and expert fees to the extent authorized

13   by the Reform Act (see 15 USC § 78u-4(c)) and all other such other relief as the Court may

14   deem just and proper.

15   12.    Settlement & ADR

16          The parties have not engaged in settlement discussions. The parties will file certifications

17   pursuant to ADR Local Rule 3-5(b), however the parties believe that discussions related to

18   potential ADR processes is premature at this time.

19   13.    Consent to Magistrate Judge for All Purposes

20          The parties do not consent to having a magistrate judge conduct all further proceedings.

21   14.    Other References

22          The parties agree that the case is not suitable for reference to binding arbitration, a special

23   master or the Judicial Panel on Multidistrict Litigation.

24   15.    Narrowing of Issues

25          The parties are unable to agree at this stage of the proceedings to narrow the issues before

26   the Court; however, they agree to remain in contact about ways to potentially narrow issues.
27

28
      JOINT CASE MANAGEMENT STATEMENT                                                                5
      Case No. 18-cv-04844-BLF
               Case 5:18-cv-04844-BLF Document 90 Filed 04/22/21 Page 7 of 9




 1   16.    Expedited Trial Procedure

 2          The parties do not believe that this is the type of case that can be handled under the

 3   Expedited Trial Procedures of General Order No. 64 Attachment A.

 4   17.    Scheduling

 5          In accordance with the parties’ understanding of the Court’s practice, the parties propose

 6   that they meet and confer to propose dates after the Court sets a trial date.

 7   18.    Trial

 8          The parties have requested a trial by jury. The parties are not currently in a position to

 9   estimate the length of trial at this stage of the litigation. The parties will meet and confer on this

10   issue as discovery proceeds and will seek the Court’s assistance in resolving any dispute.

11          In the event that a class action is certified, the parties anticipate a two-phase trial with the

12   first phase trial addressing common issues on liability and damages on a class-wide basis. If any

13   Defendants are found liable, a second and later phase of the trial would provide Defendants the

14   opportunity to rebut individualized issues of reliance and damages for participating class

15   members, as well as any other issues appropriately deferred to a second phase.

16   19.    Disclosure of Non-Party Interested Entities or Persons

17          Lead Plaintiff filed the Certificate of Interested Entities or Persons on March 30, 2021.

18   Defendants filed their Corporate Disclosure Statement and Certification of Interested Entities or

19   Persons on April 19, 2019.

20   20.    Professional Conduct

21          The attorneys of record for the parties have reviewed the Guidelines for Professional

22   Conduct for the Northern District of California.

23

24   Dated: April 22, 2021                              /s/    John Rizio-Hamilton

25                                                      BERNSTEIN LITOWITZ BERGER &
                                                            GROSSMANN LLP
26
                                                        JOHN RIZIO-HAMILTON (pro hac vice)
27                                                      (johnr@blbglaw.com)

28
      JOINT CASE MANAGEMENT STATEMENT                                                                 6
      Case No. 18-cv-04844-BLF
              Case 5:18-cv-04844-BLF Document 90 Filed 04/22/21 Page 8 of 9




 1                                          MARK LEBOVITCH (pro hac vice)
                                            (markl@blbglaw.com)
 2                                          ABE ALEXANDER (pro hac vice)
                                            (abe.alexander@blbglaw.com)
 3
                                            1251 Avenue of the Americas
 4                                          New York, NY 10020
                                            Tel: (212) 554-1400
 5                                          Fax: (212) 554-1444
 6                                          JONATHAN D. USLANER (Bar No.
                                            188574)
 7
                                            (jonathanu@blbglaw.com)
 8                                          2121 Avenue of the Stars
                                            Suite 2575
 9                                          Los Angeles, CA 90067
                                            Tel: (310) 819-3472
10

11                                          Counsel for Lead Plaintiff
                                            Union Asset Management Holding AG and
12                                          Lead Counsel for the Class

13
     Dated: April 22, 2021                  /s/            Mark R.S. Foster
14                                          MORRISON & FOERSTER LLP
15                                          JORDAN ETH (Bar No. 121617)
                                            JEth@mofo.com
16                                          MARK R.S. FOSTER (Bar No. 223682)
                                            MFoster@mofo.com
17                                          DAVID J. WIENER (Bar No. 291659)
                                            DWiener@mofo.com
18                                          425 Market Street
19                                          San Francisco, CA 94105
                                            Tel: (415) 268-7000
20                                          Fax: (415) 268-7522

21                                          Attorneys for Defendants Oracle
                                            Corporation, Safra A. Catz, Paula R. Hurd,
22
                                            as Trustee of the Hurd Family Trust,
23                                          Lawrence J. Ellison, and Ken Bond

24

25

26
27

28
      JOINT CASE MANAGEMENT STATEMENT                                                    7
      Case No. 18-cv-04844-BLF
              Case 5:18-cv-04844-BLF Document 90 Filed 04/22/21 Page 9 of 9




 1                        ATTESTATION (CIVIL LOCAL RULE 5-1(i)(3))

 2          In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
 3   document has been obtained from the signatories.
 4   Dated: April 22, 2021                              BERNSTEIN LITOWITZ BERGER
                                                         & GROSSMANN LLP
 5

 6
                                                        /s/___ John Rizio-Hamilton
 7                                                      John Rizio-Hamilton

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
      JOINT CASE MANAGEMENT STATEMENT                                                                8
      Case No. 18-cv-04844-BLF
